DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-15 and 43-45 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication to Hoffmeyer et al. (herein Hoffmeyer) and “World-to-Digital-Microfluidic Interface Enabling Extraction and Purification of RNA from Human Whole Blood” by Jebrail et al. (herein Jebrail).
Hoffmeyer teaches a disposable cartridge (2) used in a digital microfluidics system (i.e. apparatus) (1), the disposable cartridge (2) having a flexible bottom layer (3) and a top layer (4), the disposable cartridge (2) comprising: a dielectric layer (24); a 1st  hydrophobic surface (17’) on the dielectric layer (24); a body (47), corresponding to a top plate having a lower surface (48) (first side) and an upper surface (49) (second side); an electrically conductive material (15) on the lower surface (48) of the body (47); a 2nd hydrophobic surface (17’’) on the lower surface (48) of the body (47) covering the electrically conductive material (15); a gap (6) between the two hydrophobic layers (17’ and 17”); a first sample compartment (21) and a second sample compartment (21) that are on the upper surface (49) of the body (47); a piercing site (41’), corresponding to a first opening between the first sample compartment and the gap (6) and a capillary orifice (41”), corresponding to a second opening between the second compartment and the gap (6), wherein the piercing site (41’) and the capillary orifice (41”) are adjacent to each other; a first inlet connected to plunger (42) in communication with the first sample compartment; and a second inlet connected to plunger (42) in communication with the second sample 
Jebrail teaches a digital microfluidic (DMF) interface wherein each inlet (connector tube) in communication with a sample compartment (transfer tube 1) is connected to a peristaltic pump and used to apply and remove fluid from an air gap in the DMF system (see Abstract and Fig. 1a-c, Pg. 3856-3857). Jebrail teaches, along with the interface, fluid is drawn into an air gap in the DMF device as result of the combined forces with activation of a bridging electrode via applied voltage (see pg. 3858, 1st Col., 3rd paragraph). 
However, neither Hoffmeyer nor Jebrail teach nor fairly suggest, alone or in combination, “wherein application of fluid into and out of the air gap … is configured to be controlled by activating at least one of a plurality of actuation electrodes adjacent to the dielectric layer that are between the first and second openings to form a bridging region while passing fluid from the first opening to the second opening.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797